Citation Nr: 1315210	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  11-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Educational Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether the creation of an overpayment of $8,860.98 in educational assistance payments was validly created.

2.  Entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $8,860.98, to include whether the request for that waiver was timely filed.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran had active military service from September 2005 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2011 decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The jurisdiction of the case is with the VA Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a February 2012 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran's appeal was remanded by the Board in April 2012 so that a Supplemental Statement of the Case, re-adjudicating the issues on appeal, could be sent to the Veteran.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the April 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In short, the April 2012 Board remand found that because the Veteran had challenged the creation of the alleged overpayment as well as the timeliness of his request for a waiver of that overpayment, both issues should be remanded so that they could be simultaneously readjudicated.  The April 2012 remand further directed that if, after re-adjudication, either benefit sought on appeal was not granted, a supplemental statement of the case should be issued.  

Although the appeal has been recertified to the Board, review of the claims file reflects that the November 2012 supplemental statement of the case only readjudicated the Veteran's appeal as to the timeliness of his request for a waiver of his educational benefits overpayment.  The underlying issue of whether the overpayment was validly created does not appear to have been readjudicated, and no supplemental statement of the case addressing that issue was promulgated. 

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As a supplemental statement of the case was not issued with respect to the issue of whether the creation of an overpayment of $8,860.98 in educational assistance payments was validly created, both issues must be returned to the RO so that this can be accomplished.  In so doing, the RO is directed to review the April 2012 Board remand which more specifically lays out the procedural history of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Re-adjudicate the appeal, including the two issues of: (1) whether the creation of an overpayment of $8,860.98 in educational assistance payments was proper; and (2) entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $8,860.98, including whether the waiver was timely filed.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include an explanation and accounting for the overpayment.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



